 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKoba Associates,Inc.andOffice&ProfessionalEmployees InternationalUnion, Local 2, AFL-CIO, Petitioner. Case 5-RC-12553June 28, 1988DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn November 25, 1985, the Regional DirectorissuedaDecision and Direction of Election inwhich he found that, under the principles set forthinNational Transportation Service,240 NLRB 565(1979),assertionof jurisdiction was warranted. OnDecember 18, 1985, the Board granted the Em-ployer's request for review of that decision. OnDecember 20, 1985, an election was conducted inthe unit found appropriate by the Regional Direc-tor, and the ballots were impounded. On June 30,1986, the Boardissuedan order remanding the casefor further consideration in light of its decisions inRes-Care, Inc.,280 NLRB 670 (1986), andLongStretch Youth Home,280 NLRB 678 (1986), includ-ing, if necessary,reopeningof the record. Subse-quently, the Regional Director ordered that therecord be reopened and, on November 5, 1986, afurther hearing was held. On January 13, 1987, theRegional Director issued a Decision and Order toOpen and Count Impounded Ballots in which heconcluded that assertion of jurisdiction over theEmployer was appropriate.Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's decision, in which the Employer con-tended that the Board should decline to assert juris-diction. By unpublished order dated April 8, 1987,the Board granted the request for review. The peti-tioner filed a brief on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have considered the entire record in thiscase, and conclude, in agreement with the RegionalDirector, that it is appropriate to assert jurisdictionherein.1.The Employer provides management consultingservices to governmental agencies.In the instantcase, the Employer, under a contract with theDrug Enforcement Administration (DEA),1 pro-iThe contract is between the DEA and theSmall BusinessAdminis-tration (SBA), and the Employer is the subcontractorvides personnel for functions that are necessary tomaintaintheDEA's Narcotics and DangerousDrugs Information System, functions which in-clude document review and data analysis. The Peti-tioner seeks to represent a unit of the Employer'sfull-time and regular part-time employees employedat the DEA headquarters.The Employer, as a contractor providing serv-ices to the Federal Government, is subject to theterms of the Service Contract Act of 1965, asamended,41 U.S.C. § 351; as such, the wages andfringe benefits it provides its employees must equalat a minimumthe standard establishedin a wagedetermination set by the Department of Labor(DOL). Thewagedetermination sets forth the min-imumcompensationratesprevailing in the localityfor wages and benefits. See 41 U.S.C. § 351 (a)(1),(2);Dynaelectron Corp.,286 NLRB 302 (1987). Inthe instant case, the wage determination for 1985set a minimumhourly wage for each of five classi-fications that ranged from $7.46 per hour for acoder/trainee to $12.30 per hour for a team super-visor.All service employees under the contractwere to receive health and welfare benefits valuedat 32 cents per hour, $12.80 per week, or $55.46per month, a well as 2 weeks' vacation after a yearof service and nine paid holidays each year. Thedollar amounts required for wages and for healthand welfare benefits in the wage determination areonly minimum standards.The contract is a labor-hours contract with fixedbilling rates; the Employer bills the agency foreach hour worked, at a rate up to the ceiling speci-fied in the contract. The contract specifies thenumber and types of personnel required, the maxi-mum number of hours required for each labor cate-gory on each shift, and the billing rate for eachclassification.2The billing rate includes overhead,general and administrative costs (G&A), and fringebenefits.The contract includes a total direct costfor each fiscal year, separated into direct laborcosts for each job classification, and lists a maxi-mum sumfor all other direct costs, including, forexample, such items as parking, local travel, andpostage.The Employer bills the DEA both fordirect costs and for G&A, overhead, and fringebenefits, at the billing rate. Thus, should an em-ployee work 3 hours at a rate of $10 an hour, theEmployer would bill the agency for $30, plus thepercentage of the billing rate allocated for that par-ticular classification.The Employer does not re-2The DEA has permitted the Employer to transfer funds allocated fortwo specific job classifications between the two classifications,so long asthe combined hours for the two classifications equal the total requiredunder the contract and the cost does not exceed the total dollar amountfor both classifications289 NLRB No. 33 KOBA ASSOCIATESceive the projected total contract price shouldthere be a slowdown in production; the DEA isbilled only for the hours worked.The contractisfor a1-year period,renewablefor a total period not to exceed 3 years. A priceadjustment clause is included that provides that ifthe DOLissues a new wage determination duringthe term of the contract, the parties may negotiatean amendment to reflect that change at the next re-newal period. If, however, nonlabor costs increase,the DEA will only pay the established rate.Before the contract was awarded,the DEA orthe Defense Contract Audit Agency (DCAA) au-dited the Employer to determine whether it hadthe capability to perform the contract. The DCAAexamined the Employer'sproposal for wages andestimated indirect cost items, from photoduplica-tion costs to officers' salaries. If the DCAA dis-agreedwith the Employerregardingthe projectedratefor a particularitem,the DCAA would pro-pose a rate it considered more reasonable, butunder which the Employer would be able to oper-ate without a loss.The Employermust maintainaccounting proce-dures that show all cost incurred, and the DEAmay examine the Employer's records for accuracyof the cost and pricing data. The DEA may re-quest an audit of invoices before final payment, andpayments previously made are subject to reductionfor overpayment or to increase for underpayment.Certain Federal acquisition regulations (FARs)are incorporated in the contract that permit theDEA to terminate the contract in whole or in partif it is in the interest of the Government. Theseregulations also permit termination if the contrac-tor fails to perform services within the times speci-fied, fails to make progress on the contract, or oth-erwise fails to perform contractual provisions.One of the Employer's vice presidents, IleneBaylinson, testified that because the billing rate isfixed, the Employer has no flexibility to changewage and benefit rates once the contract is negoti-ated with the DEA, but she was unable to point toany section of the contract that bars increases orchanges in wages and benefits. She also stated that,in practice, the FARs prevent the Employer fromchanging wages and benefits because such changeswould be considered defective cost pricing; howev-er, she conceded that the regulations do not ex-pressly prohibit increases. Baylinson also acknowl-edged that certain employees were paid more thanthe minimums required by the wage determination.Furthermore,anothervicepresident,MichaelBonner, testified that the Employer is free toaward wages and benefits that exceed the minimumspecified in the wage determination.391To receive payment under the contract, the Em-ployer submits invoices twice a month to the DEAto show expenditures. After the Employer substan-tiates the hours worked, the DEA reimburses theEmployer for all costs incurred within certain lineitems.If the Employer bills the DEA for nonap-proveditems or for amounts that exceed line items,the DEA may challenge the sum. Thus, if the Em-ployer were customarily to submit an invoice for100 hours for a particular classification and thensubmit an invoice for 500 hours, the DEA mightreject it on the basis that it would be unnecessaryto use that many employees in one category.During negotiations for a final contract, the Em-ployer complied with a DEA request to standard-izewages. Initially, the Employer, which was thenactingunder a preliminary letter contract, setwages by awarding individual employees a certainpercentage above a standard wage rate, whichcould resultin increasesvarying between 5 and17.5percent.As a result, employees within thesame classificationreceived widely different wagerates.The Employer also complied with a DEArequest that it set the hours for eligibility for anight-shiftdifferential to correspond with thosehours set by the DEA. Further, the Employerchanged its basis for awarding increases on requestof the DEA. The Employer at first based merit in-creases on productivity, time, and attendance, butitagreed to base awards solely on production sothat its employees would not receive more awardsthan would the employees of the DEA.In support of the Employer's allegation that itsability to bargain is limited, Vice President Bonnertestified that the contract specifies that the employ-ermay expend $3000 each quarter for merit in-creases,although to support this statement, hepointed to contract language prohibiting total otherdirect costs from exceeding that amount. Moreoverhe also testified that there is nothing in the contractto prevent the Employer from expending morethan the amount specified.The cost of the components of the fringe benefitpackage are incorporated into the fixed billing rate.Baylinson testified that the Employer is unable tomake financial changes in the fringe benefits pack-age becausethe DEA would find it to be defectivecost pricing, but again, she was unable to cite toparticular regulations that prohibit such changes.She also testified that the Employer could in effectaward greater benefits out of corporate profits, butshe stated that its profit margin was too slim tosupport increases and, moreover, that the agencymight conclude after a capabilities audit that theEmployer was unable to perform the contract.Bonner,however, testified that the Employer may, 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithin the limits prescribed by the contract, modifythe types of fringe benefits it provides employees.That is,beyond meeting at a minimum the wagedetermination and staying within the billing rateagreed on with the DEA, the Employer maychange benefits, including changing health plans.The contractdoesnot prohibit the Employer fromincreasing benefits or bar changing the componentsof the benefits package;3 the Employer simplycannot reduce the value of the benefits below thatspecified in the wage determination.The contract requires that the Employer main-taintwo daily shifts and specifies that the size ofthe work force be equivalent to a certain numberof full-time employees, although the Employer mayuse part-time employees to achieve the manninglevel.The contract provides for an effective workforce of a certain number of person-weeks, with a10-percentvariancepermittedover a 3-monthperiod. The contract also specifies the time an em-ployeemust spend in a particular classificationbefore advancement. Any changes in promotioncriteriamust be approved by the DEA before in-corporation in the contract.The Employer interviews and hires applicants;although the DEA interviews applicants, its focusison security matters. The Employer's employeeswork in a secure facility alongside the DEA's em-ployees, and thus need a security clearance; theEmployer's employees wear identification badgesissued by DEA security. In the past, the Employerhas terminated an employee on notification by theDEA that he had breached security.The Employerdetermineswho is eligible formerit increases. The Employer also assigns workand schedules vacations, and selects employees towork overtime, subject only to the contractual re-striction that such employees must have maintaineda certain production rate. The Employer evaluatesemployees, and it weighs employees' error rates inevaluating performance.Both the DEA and the Employer maintain pro-cedures for quality control. If the DEA uncoversemployee errors in the course of monitoring per-formance,theemployer'ssupervisorsdecidewhether an individual employee is chargeable withthe error. The Employer has removed an employeefrom quality control functions who was not per-8Although the Employer asserted that it needed DEA approval to im-plement a change in the vesting schedule for its pension plan, the pensionplan itself provides that the Employer has the right to amend,modify, ordiscontinue the plan at any time.The record does not show that DEA'sauthority to approve or disapprove amendments to the pension plan ex-tends beyond any effect on the billing rate; the Employer contributes apercentage of each employee's salary into the pension fund and that sumis included in the fringe benefit total. In any event,the modification pro-posed would have no financial impact on the Employer's contributionrate and no effect on the billing rate.forming properly after the DEA warned thatunlessthe Employer did so, the agency would seekto modify the contractto eliminatethe position.When employees perform functions in classifica-tions not covered by a wage determination, theService Contract Act's accompanying regulationsprovide a conforming procedure for establishingpay. See 29 CFR § 4.6(b)(2)(i). For those job clas-sifications not included in the wage determination,wage rates are established by interested parties oremployer-represented groups, and the Employermust report to the exempt entity on what wagesand benefits those employees will be paid. Com-pensation must bear a rational relationship to thatlisted in the contract'swage determination. See 29CFR § 4.6(b)(2)(ii). Thus any change, includingadding a new classification, must be done by agree-ment of the Employer, the employees, and theDEA. To meet this requirement, an Employee Ad-visory Committee (EAC) was established to meetfour times each year; it consists of six or sevenelected employee representatives,aswell as aproject director, team supervisor, and vice presi-dent. As an example of the EAC's input, in the pastthe EAC has petitioned the DOL for a reclassifica-tion of wage rates, and in May 1983, the DOLissued a reclassificationwith wage increases andbackpay. The EAC has also dealt with such mat-ters as problems with work supplies or the generalwork environment, and has considered the use oferror rates in evaluations, On the other hand, therewas testimony that employees did not participate inestablishing the wage determination issued for the1985 fiscal contract year, and that the EAC did notmeet between the dates of the two hearings, No-vember 1985 and November 1986.II.InRes-Care,theBoard clarified its test forwhether an employer shares a governmental enti-ty'sexemption from the Act. The test evolvedfrom that set forth inNational Transportation Serv-ice,240 NLRB 565 (1979).Res-Careexplained thatwhether the Board asserts jurisdiction is based onthe extent of control retained by the employer overessential terms and conditions of employmentandon the degree of control exercised by the exemptentity over the employer's labor relations policies.Thus, jurisdiction is asserted when the employerhas the "final say on the entire package of employ-ee compensation, i.e., wages and fringe benefits."Id. at 674.The exempt entity inRes-Careplaced directlimits on employee compensation and, as a conse-quence, the employer did not have the ability tobargain over economic terms and conditions of em- KOBA ASSOCIATESployment. The DOL approved the initial wages,wage ranges, and benefits that were included in theproposed operating budget. Once the employer'sbudget was approved by the exempt entity, thecontract price was based on the budget, and theemployer effectively was prevented fromincreas-ingwagesand benefits.Changes in approvedamountsneeded DOL clearance, and expendituresover budget were disallowed. The contract placeda ceiling on wages; employees could not receivemore than that prevailing for other employees inthe locality, wages were held to a top level of lessthan 10 percent over the wages that employees re-ceived at their former employment, and wage in-creaseswere limited to less than 10 percent. Per-sonnel policies were also subject to DOL approval.By contrast, the Board asserted jurisdiction inLong Stretchbecause the employer was able toengage inmeaningful bargaining; although therewas a ceilingon the employer's total budget, therewere no specific limits on employee compensation.Id. at 682 fn. 14. The exempt entity setminimumstandards and qualifications for employees and sug-gested minimum and maximumsalary ranges. Theemployer, however, was free to pay more or lessthan what the exempt entity suggested. The em-ployeralsosubmitted its proposed operatingbudget to the exempt entity, but the proposal wasnot the basis for the contract; instead it oftenvaried from the actual budget.The Employer here is less restricted than theemployer inRes-Care,first,because there are nolimits on the wages or compensation that the Em-ployer proposes in submitting its operating budget.Beyond the wage determination's imposed mini-mum standards, the Employer may set forth itsown compensation levels in the proposed budget.UnlikeRes-Care,the DEA does not establish maxi-mum levels at the outset; no ceiling was placed onwages or benefits in establishing contract terms.Bonner stated that the Employer could exceed theminimum specified in the wage determination, andwages under the contract have exceeded the wagedetermination.Res-Careisfurther distinguishablebecause here the Employer is not bound to keepwages under 110 percent of prior wages. Further-more, the Service Contract Act provides for substi-tution of collectively bargained wages and benefitsfor the prevailing compensation rates set forth inwage determinations.Dynaelectron,supra at 303,citing 41 U.S.C. § 351(a)(1) and (2).4 InDynaelec-4 If the wages and benefits agreed on are shown,however,to be sub-stantially at variancewiththose prevailing in the locality, or if reachedafter less than arm's-length negotiations,the DOL willnot adopt those insetting a wage determination41 U S C § 353(c);seeDynaelectron,supraat 304393tron,the Board held that the terms of the ServiceContract Act alone do not bar meaningfulbargain-ing.Thus, because under the Service Contract Act,the rates in a collective-bargaining agreementwould be incorporated as the wage determinationin the contract, in the absence of other contractuallimits,the Employer, through the process of bar-gaining,may set the compensation levels in the ini-tial contract.Once the contract is awarded, the Employer'sbudget does place somelimits onchanges in com-pensation.The limits are not such, however, thatprevent bargaining over terms and conditions ofemployment. As inRes-Care,the budget becomesthe basis for the contract and, moreover, the Em-ployermay not bill the DEA for anything theDCAA has disallowed. Postaward, if the agencybelieves the Employer changed the components ofthe pricing structure, it may audit the Employer todetermine whether it has the continued financialcapability to perform the contract. If the Employerpays employees significantlymore or less thanwhat was recommended initially, the agency mayconduct another audit with recommendations forwages and benefits that the Employer might payunder future contracts.Payment methods here displaymore similaritiesto those inRes-Carethan to those inLong Stretch.InRes-Care,to receive contract funds, the employ-er periodically submitted vouchers to the exemptentity,and the agency, which made paymentmonthly, had the discretion to reduce the contractpayment by the amount of any costs it disallowed.The payment method under the contract inLongStretchdiffered markedly. State funding was nottied to employeecompensationand, instead, theemployer received funds through the exempt entityfrom the state legislature based on reimbursementper resident. Here, the Employer submits specificinvoices to the DEA, which reimburses it onreview of the vouchers. The testimony indicatesthat if an invoice for a job classification shows agreat increase, the DEA might question the basisfor it and may refuse payment. The record doesnot show that the DEA would disallow paymentsfor increased labor costs, unless, as with otheritems, they would exceed the contract price or un-dermine the Employer's ability to perform.The record shows, however, that the Employerretains control over several crucial elements. TheEmployer's contract established onlyminimumrates, and the Employer's wage rates for its em-ployees have exceeded those set by the DOL .5 The5Old Dominion Security,289 NLRB 81 (1988), a somewhatsimilar caseto that presented here, also involved an employer that was subject to theContinued 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDOL's wage determination only sets a minimumdollar amount for all benefits, and the Employer isfree to negotiate a higher fringe benefit dollarvalue with the DEA. InPHP Healthcare Corp.,285NLRB 182 (1987),a caseinwhich the Board didnot assert jurisdiction, the employer was more con-stricted by a contract that set maximum as well asminimum wage limits and established percentagesfor increases. As we noted inDynaelectron,supra at304, the Service Contract Act does not require theEmployer to agree to provide higher wage rates orbenefit levels than those prevailing in the locality.The Employer asserted that the DEA's controlover employee compensation is shown by restric-tions concerning merit increases. However, the tes-timony regarding merit increases does not showthat the Employer cannot determine what amounts,if any, to award to its employees. The record indi-cates that included in the line item budget for total"other direct costs" is a specified sum for merit in-creases.A reading of the contract does not showthat the sum for "other direct costs" is brokendown to separate amounts, including a sum formerit increases. Apparently, nothing in the contractlimits the Employer's ability to award increases asit believes warranted.If,during the term of the contract, the Employerwere to enter into a collective-bargaining agree-ment with the Petitioner, because of the operationof the Service Contract Act, as stated above, thecollectively bargained rates would become the newwage determination at the next renewal period.6Any wage or benefits increase resulting from bar-gainingwould be incorporated in the contract.Thus, unlikeRes-Care,should the Employer andthePetitionernegotiatea collective-bargainingagreement that increases compensation levels, suchService ContractAct There,the Board asserted jurisdictionover theemployer, observing,inter alia, that althoughthe levels ofemployee com-pensation did not exceed the wage determination'sminimum standards,the employer was not limited to those levels6 ThePetitioner pointsto theexistenceof the EAC as evidence of theEmployer's abilityto bargain,and the Employer,by contrast, contendsthat the EAC iscurrently inactiveNeither positionaffects theoutcomeof this caseDOL regulations contemplate employee involvement in set-tingwages.Any contractorwho wishes to employ a class of employeesnot included in the contract'swage determination must firstcomply witha conformanceprocedurethat requiresthe employer to submita proposalregarding wages and benefits for reviewThe employermust indicatewhetherthe employees'authorized representative agrees with the wageproposal or,in the absence of such an authorized representative,whetherthe employees themselves approve the proposal29 CFR § 4 6(b)(2)(u)Thus,if circumstances warrant,the EAC would be required to meetInRes-Care,the Board statedthatwhether an employer and a labororganizationhave enteredinto a collective-bargaining agreement is notdeterminative of its jurisdictional decision Id. at674 fn 22 There, unlikethe present case, the exempt entity had approvalauthority over all theterms in thecollective-bargaining agreementandthereby controlled alleconomic terms and conditionsof employmentHere,however, the nego-tiated compensation levels automatically become the wage determinationwithout agency participationSee 41 U S C § 351(a),Dynaelectron,supraat 303-304increaseswould not be disallowed, although underthe contract the DEA still may ensure that thecontract is performed and that the Employer is ca-pable of performing it.7 Hence, the Employer'scontract with the DEA is less restrictive than thatinRes-Care.Basedon the above, we find that the Employerdoes have the ability to engage in meaningful bar-gainingwith a labor organization. The Employerhas greater ability than inRes-Careto set initialcompensation rates and, under the Service Con-tract Act, collectively bargained wages become thenew wage determination. There are some factualsimilaritiesbetween the instant case andRes-Care;the Employer's submitted budget is the basis forthe contract price, and the Employer submitsvouchers periodically to receive payment. UnlikeRes-Care,however, here there are no restrictionsimposed by the DEA on the maximum wages andbenefits, and the Employer determines the compen-sation itsindividual employees will receive, subjectonly to theminimumsspecified in the contract.Also unlikeRes-Care,the contract does not specifyemployees' wage ranges. There is no evidence thatthe exempt entitypossessesauthority to approve ordisapprove any changesin wages,aside from ensur-ing that the Employer continues to be capable fi-nancially to perform the contract. With regard tobenefits, the Employer is limited only by the mini-mum standard, beyond that specification, the Em-ployer is free to design a benefits package and tobargain over it with a labor organization." TheEmployer, as inLong Stretch,does not operateunder any specificlimits onemployee compensa-tion expenditures beyond adhering to theminimumstandards required under the Service Contract Act.With respect to the exempt entity's involvementin day-to-day operations and labor relations, theDEA maintains certain security measures that re-quire some input in hiring, and security breachesfound by the DEA result in discipline. The use of aDEA facility and equipment requires that the DEAestablish the hours of work and the number of em-7Although the Employer has complied with DEA requests regardingcertain factors that affect compensation,such as overtime differential eli-gibility and standards for merit increases, these requestsfor some uni-formity on matters that also affect DEA employees at the same site donot limit the Employer's ability to engage in meaningful bargaining overits employees'essential economic terms and conditions of employment8Although Baylinson testified that the Employer was not free to altercomponents of the benefit package, the record as a whole does not sup-port this conclusory statement,the contract merely provides what theEmployer must, at a minimum,expend per employee on an hourly,weekly, or monthly basis.Baylinson, on being asked what contract provi-sion prevented the Employer from altering the fringe benefits package,stated that regulations required that the cost and pricing data must becertified as accurate,but she did not point to any contract provision orregulation that prevented the Employer from allocating fringe benefits asitwishes. KOBA ASSOCIATES395ployees per shift,and the DEA approves the quali-fications for positions.Citing these facts, the Em-ployer contended that it lacked control in suchmatters as hiring, setting staffing levels,holidays,quality control,hours of work and overtime, pro-motions,demotions,and terminations,and workenvironment,and that therefore our assertion of ju-risdiction is not appropriate.We do not agree.Because of the type of work contracted for, theDEA sets the number and type of personnel, andbecause the DEA performs a security-related func-tion,itcontrols certain aspects of the work envi-ronment.The Employer, however,remains respon-sible for hiring, evaluating,and directing employ-ees, not the DEA, and the decision to dischargerestswith the Employer.InLong Stretch,id. at 682and fn.15, the fact that the agency set minimumqualifications and could veto hires that did notmeet these standards did not defeat jurisdiction,and inRes-Care,id.at 674 fn.22, the Board specifi-cally disavowed reliance on operational controls indeclining to assert jurisdiction.Here,the DEA's in-volvement in day-to-day operations and personnelmatters to ensure contract compliance and securitydoes not impinge on the Employer's ability to bar-gain. The Employer's employees are subject to theDEA's regulations,and the DEA may suggest dis-cipline,but the Employer remains responsible forpersonnel decisions.SeeDynaelectron,supra at 305;Old Dominion Security,supra at 82.Operationalcontrolsmay permit monitoring of contract com-pliance,but they do not limit the Employer's abili-ty to bargain.Long Stretch,id.at 682 fn.15; seeRes-Care,id.at 674 fn.22;Rustman Bus Co.,282NLRB 152 (1986); see alsoChamplain SecurityServices,243 NLRB 755 (1979);Atlas Guard Service,237 NLRB 1067 (1978).In sum,we fmd that the Employer retains suffi-cient control over its employees'terms and condi-tions of employment to engage in meaningful col-lective bargaining,and that neither the DEA northe DOL exercises any controls that affect the Em-ployer's ultimate discretion over wage and benefitlevels.ARA Services,283 NLRB 602, 604(1987):Long Stretch,id. at 682.We therefore hold that itwill effectuate the purposes and policiesof the Actto asset jurisdiction over the Employer.According-ly, the Regional Director'sconclusion is affirmed,and we shall remand the proceeding to the Region-alDirector for further appropriate action.ORDERThe Regional Director's decision is affirmed andthe case is remanded for further appropriate action.